Citation Nr: 1511232	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-33 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disability, claimed as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972. Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2014, the Veteran presented sworn testimony during a video-conference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In July 2014, the RO issued a rating decision granting service connection and assigned a 10 percent disability rating for tinnitus, effective December 3, 2010, and a noncompensable disability rating for bilateral hearing loss, effective December 3, 2010, which had previously been on appeal after being denied by the RO's February 2012 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for a skin disability, claimed as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disability.
 
2.  Additional evidence received since the April 2007 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a skin disability, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision, which denied service connection for a skin disability, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the April 2007 rating decision is new and material, as to the issue of service connection for a skin disability, and that claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this matter, given the favorable action taken herein no discussion of the VCAA requirements is required.  
II.  Claim to Reopen

The Veteran's original claim of entitlement to service connection a skin disability was denied in an April 2007 rating decision.  He did not subsequently perfect an appeal of that denial and the April 2007 rating decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1103, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.  at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the April 2007 rating decision consisted of service treatment records (STRs), service personnel records, VA treatment records, and the Veteran's November 2006 claim.  Specifically, a December 1969 STR shows that the Veteran had a rash and multiple lesions on his upper right and left extremities.  The Veteran's VA treatment records showed no diagnosis, treatment, or complaints of a skin disability.  Additionally, the Veteran's service personnel records show his service in the Republic of Vietnam.

Relevant evidence received since the April 2007 denial includes VA treatment records, March 2011 VA examination, statements from the Veteran, and the Veteran's Board hearing testimony.  Specifically, during a March 2011 VA examination, to address his post-traumatic stress disorder symptoms, the examiner noted that the Veteran has had a "sore in skin" located on his lower back since Vietnam, and that he was treated with ointment.  The Veteran submitted a statement indicating that his skin disability is due to his military service in Vietnam.  See Veteran's notice of disagreement (NOD) dated March 2012.  He further stated that while he was stationed in the Havi Van Pass jungle in Vietnam, airplanes would spray Agent Orange, which encompassed the jungle below.  Id.  The Veteran testified that he has been suffering from a recurring skin disability since service.  See Board's hearing transcript dated December 2014.  He explained that he has blisters and rashes on his arms, face, and tailbone.  He also testified that he had skin cancer "squamous cell," that is also due to Agent Orange exposure during his military service.  Id.  

Critically, the newly added evidence described above is suggestive of a current diagnosis and a medical nexus between the Veteran's military service and his skin disability.  This evidence is "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to previously unestablished pertinent facts concerning a diagnosis and a medical nexus.

The Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Accordingly, the Board finds that the newly submitted evidence must be considered to fairly decide the claim.

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The claim of service connection for a skin disability is therefore reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence is sufficient to reopen a claim of service connection for a skin disability has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran contends that his skin disability, to include skin cancer, was due to his military service.  See, e.g., Board's hearing transcript dated December 2014.  Specifically, he contends that, while serving in the Republic of Vietnam, he was routinely exposed to Agent Orange in the Hai Van Pass jungle.  See Veteran's NOD dated March 2012.

To this end, the record shows that the Veteran served in the Republic of Vietnam.  See, e.g., Veteran's service personnel records and DD-214.   Thus, herbicide exposure (Agent Orange) is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2014).  

As indicated above, a December 1969 STR shows that the Veteran had a rash and multiple lesions on his upper right and left extremities.  An April 1971 STR shows that the Veteran had complaints of blisters on his feet.  

During a March 2011 VA examination, the VA examiner noted that the Veteran has had a "sore in skin" located on his lower back since Vietnam.  The Veteran indicated that he is currently treated with an ointment.  

During the Board's December 2014 hearing, the Veteran testified that he has continued to experience skin symptomatology to the present day.  He explained that he has recurring blisters and rashes on his arms, face, and tailbone.  He testified that he seeks treatment from a private dermatologist.  The Veteran also testified he had skin cancer on his chin; he explained that his type of skin cancer was "squamous cell," and he underwent a biopsy and "Mohs surgery," by a Dr. P.  Id.  He stated continues to seek treatment for his skin cancer residuals.  Further, he reported that his skin cancer residuals will cause irritation and infection, which results in him being hospitalized.  

In sum, the Veteran testified that he is currently diagnosed with skin cancer residuals and suffering from a recurring skin disorder.  See, e.g., December 2014 Board hearing transcript.  Notably, a March 2011 VA examination documents current complaints of a skin disorder; however, a specific skin disability is not documented in the VA treatment records.  Additionally, the Veteran has not been afforded a VA examination to his address his skin disability.  Based on this evidentiary posture the claim presents certain medical questions concerning diagnosis and nexus that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Remand of this matter is therefore required.  See 38 U.S.C.A. § 5103 A (d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran testified that he has sought treatment from private physicians; however, a review of the claims files show that private treatment records have not been obtained.  Thus, these outstanding records are pertinent to the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  All outstanding records should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private and VA outstanding medical treatment records that are pertinet to his claim.

Request authorization and consent to release information to VA, for Dr. Pappa located in Cherry Hill, as well as any other private doctor who has treated the Veteran's skin disability, to include skin cancer.  

All such available documents should be associated with the claims file.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA dermatology examination to determine the nature and etiology of any skin disability, including residuals of skin cancer.   The claims file, including a copy of this Remand, must be made available to the examiner for review on conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him since service.

For each skin disability identified, to include residuals of skin cancer, indicate whether it at least as likely as not had its clinical onset during the Veteran's service or is otherwise related to service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam? 

In rendering his/her opinion, the examiner should discuss the Veteran's December 1969 STR.

The examiner should provide a complete rationale for any opinion given.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


